        Case 8:18-cr-00243-AG Document 9 Filed 03/25/19 Page 1 of 5 Page ID #:18


                                                       UNITED STATES DISTRICT COURT
                                                      CENTRAL DISTRICT OF CALIFORNIA

                                                        CRIMINAL MINUTES -ARRAIGNMENT
Case Number: 8:18-CR-00243-AG                                      Recorder: Court Reporter: Deborah Parker                       Date: 03/25/2019

Present: The Honorable Autumn D. Spaeth, U.S. Magistrate Judge

Court Clerk: Kristee Hopkins                                                         Assistant U.S. Attorney: Charles Pell




PROCEEDINGS: ARRAIGNMENT OF DEFENDANTS)AND ASSIGNMENT OF CASE AND INITIAL APPEARANCE.

Defendant is arraigned and states true name is Margaret Ann Quick.

Defendant is given a copy of the Indictment.

Defendant acknowledges receipt of a copy and waives reading thereof.

Defendants first appearance.
Bond is ordered in the amount of a $5,000.00 Unsecured Appearance Bond. See attached copy of the bond. Court orders defendant to repoR to the U.S.
Marshal's Office forthwith for processing.

Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge Andrew J. Guilford.
It is ordered that the following dates)and times) are set:
         Jury Trial 5/21 /2019 at 9:00 AM
         Status Conference 5/13/2019 at 2:00 PM
         Defendant and counsel are ordered to appear before said judge at the time and date indicated.

Trial estimate: 4-5 days.




                                                                                                                      First Appearance/Appointment of Counsel: 00 : 06
                                                                                                                                                           PIA: 00:06
                                                                                                                                           Initials of Deputy Clerk
cc: Statistics Clerk, PSALA PSASA




               CR-85(09/12)                                         CRIMINAL MINUTES - ARRAfGNMENT                                           Page 1 of 1
                    Case 8:18-cr-00243-AG Document 9 Filed 03/25/19 Page 2 of 5 Page ID #:19



                      UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

         Case Name: United States of America v. Mazgaret Quick                                           Case No. 8:1S-cr-00243-AG
                                                    Q Defendant         ~ Material Witness

         Violation of Tifle and Section: 26:7212(a);18:1001(a)(2)
                                         ■ Summons
                                         ~                ~ Out of District       ~ UNDER SEAL ~ Modified Date:

      Check ~o       one ofthefive numbered boxes below (unless one bond u to be replaced by angther}:
         1,      Personal Recognizance (Signature Only)         (~),~ Affidavit of Surety With Justification      Release No.
         2. ~Unsecured Appearance Bond                               (Form CR-3) Signed by:
                                                                                                                    Summons
                  $ ~i 60e~ ~ G+O
                                                                                                                      Release to Pretrial ONLY
         3. ~ Appearance Bond                                                                                       ~ Release to Probation ONLY
              $                                                                                                     ~ Forthwith Release
          (a~.~ Cas~1 DepOSlt(Amount or %~ (Form CR-7~
                                                                            With Full Deeding of Property:

          (b).Q Affidavit of Surety Without
                Justification (Form CR-4) Signed by:
                                                                                                                       All Conditions of Bond
                                                                                                                       (ExceptClearing-Warrants
                                                                                                                        Condition) Must be Met
                                                                                                                        and Posted by:



                                                                                                                       Third-Party Custody
                                                            4,~ Collateral Bond in the Amount of(Cash                  Affidavit(Form CR-31)
                                                                or Negotiable Securities):
                                                                    $                                               ■ Bail Fixed by Court:
                                                                                                                    Q
                                                            5.~ Corporate Surety Bond in the Amount o£               QDS         ~~
                                                                 $                                                    (Judge /Clerk's Initials)


                                                          PRECONDITIONS TO RELEASE
              The government has requested a Nebbia hearing under 18 U.S.C. § 3142(8)(4).
              The Court has ordered a Nebbia hearing under 4 3142(g)(4).
     0 The Nebbia hearing is set for                                         at           ~ a.m.0 p.m.

                                                     ADDITIONAL CONDITIONS OF RELEASE
    In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
    j~;Submit to: ~Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation (USPO)supervision as directed by USPO.
    f~                (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

"        Surrender all passports and travel documents to Supervising Agency no later than m~~'(~                 ~ a ~~f G      , sign a Declaration
         re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel document during the pendency
         of this case.
         Travel is restricted to        ~ ~ (~~~           ~'        c Z151~~                    unless prior permission is granted by Supervising
         Agency to travel to a specific other location. Court permission is required for international travel.
         Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
         Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by Supervising Agency.
         Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                     Defendant's Initials:               Date: ,3'
                                                                                                                                 ~    ',1
                                                                                                                                   PAGE 1 OF 4
               Case 8:18-cr-00243-AG Document 9 Filed 03/25/19 Page 3 of 5 Page ID #:20

   Case Name: United States of America v. Margaret Quick                                              Case No. 8:18-cr-00243-AG

                                               ■ Defendant
                                               ~                    ~ Material Witness
       Avoid all contact, directly or indirectly(including by any electronic means), with any person who is a known victim or
        witness in the subject investigation or prosecution,       including but not limited to      p     (~~       ~(,~,~
                                                             ;~ except
       Avoid all contact, directly or indirectly(including by any electronic means), with any known codefendants except in the presence
        of counsel. Notwithstanding tMsprovision, you may contact the following codefendants without your counsel present:

       Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,
        you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
        to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                   or more without notifying and obtaining
        permission from the Court, except
       Do not engage in t~ preparation for others.
       Do not use alcohol.
       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
       requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agency.
       Do not use or possess illegal drugs or state-authorized marijuana. ~ In order to determine compliance, you agree to
       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use for purposes of intoxication any controlled substance analogue as defined by federal]aw or street, synthetic, or
       designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
       Submit to: ~drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
      Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       of treatment based upon your abIlity to pay as determined by Supervising Agenry. ~Release to PSA only0Release to USPO only
        ubmit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
      Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agency, which Owill or         will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                              -or-
           You are restricted to your residence every day:
                    from                  ❑ a.m. ❑ p.m. to                       ❑ a.m. ❑ p.m.
                    as directed by Supervising Agency;
                              -or-
                                                                                   Defendant's Initials:              Date:     3 ~~- ~~
CR-1 (02/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                PAGE 2 OF 4
                Case 8:18-cr-00243-AG Document 9 Filed 03/25/19 Page 4 of 5 Page ID #:21

      Case Name: United States of America v. Margaret Quick                                                  Case No. 8:18-cr-00243-AG

                                                    0 Defendant       ~ Material Witness

               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                        all of which must be preapproved by Supervising Agenry;
               Release to PSA only ~ Release to USPO only
          You are placed in the third-party custody(Form CR-31)of
          Clear outstanding ~ warrants or ~ DMV and traffic violations and provide proof to Supervising Agency within                    days

          of release from custody.
          Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
          as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a search of your person
          and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
          the age of 18 except in the presence of a parent or legal guardian of the minor.
         Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by chlldren
          under the age of 18.
         Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare
          facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
         Do not view or possess child pornography or child erotica.0In order to determine compliance, you agree to submit to a search
          of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
          Marshal.
         Other conditions:




                                                 GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I wIll not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I wIll cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135a.

                                                                                     Defendant's Initials:            _ Date: ,~'~• 1
CR-1 (02/19)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                PAGE 3 OF 4
               Case 8:18-cr-00243-AG Document 9 Filed 03/25/19 Page 5 of 5 Page ID #:22

      Case Name: United States of America v. Margaret Quick                                             Case No. 8:18-cr-00243-AG
                                                   Q Defendant       ~ Material Witness


                                      ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Tide 18 ofthe United States Code,I have read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

     Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect until such time as duly exonerated.

     I understand that violation of any ofthe general and/or additional conditions of release of this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term of unprisonment and/or
     fine.

     I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions of release of this bond,this bond
     may be forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
     judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws ofthe
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.




     Date                                   Signature o     endant /Material Witness                      elephone Number


                  ° ~         ~~
     City and State(DO NOTI CLUDE ZIP CODE)



         Check ifinterpreter is used: I have interpreted into the                                                 language this entire form
          and have been told by the defendant that he or she understands all of it.



     Interpreter's Signature                                                                        Date



     Approved:
                               United States District Judge /Magistrate Judge                       Date

     If cash deposited: Receipt #                                for $


    (This bond may require surety agreements and affidavits pursuant to Local Cruninal Rule 46.)




                                                                                Defendant's Initials:               Date:
CR-1 (02/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                            PAGE 4 OF 4
